Citation Nr: 1241855	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-34 035	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in August 2012, the Board received notification from the appellant that he desired to withdrawal his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


